DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:
Claim 15, line 2 reads “an annular Faraday shield (18).” Applicant should amend the claim to remove “(18)” from the limitation.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 6, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


Claim 6, line 4 recites “at least low pass filtering the phase shift signal component at the second frequency.” The originally filed specification and drawings do not provide support for low pass filtering a phase shift signal, let alone the phase shift signal at a second frequency. Applicant’s originally filed specification (P. 12, lines 9-29) and originally filed drawings (Fig. 2A) disclose “a low pass filter 30 configured to filter the second frequency from the first amplitude signal; and a high pass filter 32 configured to filter the first frequency from the second amplitude signal and the phase shift signal.” Fig. 2A demonstrates that the output signal from the RF coil is a mixed signal resulting from the concurrent low frequency and high frequency input and response of the coil (i.e. the first and second frequency). The 

Claim 11 recites “the current source comprises an electronic oscillator circuit.” The originally filed specification and drawings do not provide support for a current source comprising an electronic oscillator circuit. The originally filed specification (P. 2, line 33 – P. 3, line 12) appears to contain the only disclosure of a current source and lacks disclosure of an electronic oscillator circuit. Therefore, the limitation of claim 11 lacks written description in the originally field specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7, 9-11, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wyeth et al. (U.S. Pub. No. 2015/0374292), hereinafter “Wyeth.”

Regarding claim 1, Wyeth discloses a vital sign monitoring device (“a device for detecting spatial differences in fluid level changes in a tissue of a patient.” [0008]; “Certain patterns of phase shift may be correlated with certain clinical conditions. For example, a condition such as bleeding or edema may be evidenced by an increase in phase angle at one frequency, with a concurrent decrease at a different frequency” [0111]) comprising:
a radio frequency, RF (“One range of electromagnetic frequencies appropriate for an inductive phase shift measurement based system 100 for brain fluid diagnostics is in the radio frequency (RF) range from about 20 MHz to 300 MHz, although other frequencies may also be used, such as between 1 MHz 
an electronic oscillator circuit connected to the RF loop coil to form an oscillator at both the first frequency and the second frequency (“Standard digital phase-lock loop techniques may be used to derive the selectable frequencies from a single stable crystal-controlled clock oscillator. As described above, the digital portions of the synthesizer 110 may be implemented in one of the FPGAs 110 in the processing unit 104.” [0078]);
a voltage source adapted to energize the RF loop coil simultaneously at both the first frequency and the second frequency (“There may be a medical grade low-voltage DC power supply to power all of the processing unit's 104 internal electronics that meets applicable standards for patient isolation, line to neutral, chassis, and patient leakage as well as earth to ground continuity, EMI susceptibility and emissions, and other standard medical device requirements.” [0031]; “voltage of the loop 250” [0069]; “the voltage on the transmitters and receivers” [0074]; “The amplifiers were connected as conventional operational amplifiers and collected the reference voltage (Vref) and the induced voltage (Vind) in the excitation and sensing coils, respectively” [0175]);
readout electronics connected to the loop coil and adapted to measure an electrical response of the RF loop coil energized by the voltage source simultaneously at both the first frequency and the second frequency (“One FPGA 110 may synthesize a time-varying signal to be provided to a transmitter (transmitter may be alternatively be referred to by emitter) 120 to generate a magnetic field, the second FPGA 112 may collect and average digital samples of transmitted and received magnetic fields, and the third FPGA 114 may measure the phase shift between the transmitted and received signals representative of the transmitted and received magnetic fields.” [0034]; “an additional receiver may be positioned on the 
extract at least one signal component of the electrical oscillator response at the first frequency (“The waveform averager FPGA 112 may begin to collect and average waveforms (e.g., fluid data) from the transmitter 120 and the receiver 124 in operation 505. The averaged waveforms may be provided to the phase shift measurement FPGA 114, which may determine the phase shift between the transmitter 120 and receiver 124 waveforms beginning in operation 506, with the ultimate phase calculation of interest being calculated in operation 507. The phase calculation may be provided to the laptop 102 in operation 508. At any point after operation 505, the frequency synthesizer FPGA 110 may provide another frequency to the transmitter 120, and the process may repeat for the next frequency. Multiple frequencies may thus be emitted from the transmitter 120 and subsequent phase shifts calculated. For example, the frequency synthesis FPGA 110 may provide the next frequency in repeated operation 504 while the phase 
extract at least one signal component of the electrical oscillator response at the second frequency (“The waveform averager FPGA 112 may begin to collect and average waveforms (e.g., fluid data) from the transmitter 120 and the receiver 124 in operation 505. The averaged waveforms may be provided to the phase shift measurement FPGA 114, which may determine the phase shift between the transmitter 120 and receiver 124 waveforms beginning in operation 506, with the ultimate phase calculation of interest being calculated in operation 507. The phase calculation may be provided to the laptop 102 in operation 508. At any point after operation 505, the frequency synthesizer FPGA 110 may provide another frequency to the transmitter 120, and the process may repeat for the next frequency. Multiple frequencies may thus be emitted from the transmitter 120 and subsequent phase shifts calculated. For example, the frequency synthesis FPGA 110 may provide the next frequency in repeated operation 504 while the phase shift measurement FPGA 114 measures the phase shift between the waveforms from the previous frequency, or the frequency synthesis FPGA may not provide the second frequency until the phase calculation has been provided to the laptop in operation 508. In an alternate embodiment, the emitter can emit a single frequency simultaneously with harmonic frequencies, or through the use of multiple frequency generators, for later separation using techniques such as Fast Fourier Transform (FFT). Simultaneous emission of multiple frequencies can be advantageous for noise cancellation, motion rejection and other purposes.” [0063]); and
generate vital sign data using both the at least one signal component of the electrical response at the first frequency and the at least one signal component of the electrical response at the second frequency (“the 

Regarding claim 2, Wyeth discloses the at least one signal component of the electrical response at the first frequency includes a loop impedance magnitude signal component at the first frequency includes a loop impedance magnitude signal component at the first frequency and the vital sign data includes a heart rate derived from at least the impedance magnitude signal component at the first frequency (“A variety of signal processing analysis techniques, including frequency domain approaches, such as discrete Fourier transforms (DFT) and Fast Fourier Transforms (FFT) analysis, may be applied to the VIPS measurements to reveal the frequency distribution of the oscillations in cerebral fluids, which derive from the patient's heart rate. These techniques may be applied to the measured VIPS phases and/or magnitude data for multiple radio frequencies, either alone or in combination. Useful combinations for analysis include theoretically and empirically derived formulae that use weighted combinations of VIPS phases and amplitude data to create indicators that correlate with blood volume, cerebrospinal fluids, edema, or other relevant fluid characteristics. When an external cardiac signal is available for correlation, the period and frequency of the cardiac cycle is provided and may be used with processing approaches, such as applying averages, medians, or other statistics to VIPS measurements at each of the measured portions of 

Regarding claim 7, Wyeth discloses the readout electronics are connected to measure the electrical response comprising the impedance of the RF loop coil energized by the impedance analyzer at both the first frequency and the second frequency (“image the biological impedance of a patient's brain” [0039]; “the FFT for each of the transmitter and receiver time domain waveforms can be calculated (in other embodiments, however, the FFT may be calculated by an FPGA or other processor proximate the A to D converters). The resulting real and imaginary solutions which represent the resistive and reactive frequency domain data can then be converted from cartesian to polar coordinates, thus yielding frequency domain plots of the magnitude and phase of the waveforms. The phase of each waveform can be obtained from the frequency domain plots of phase for the frequency of interest.” [0100]; “VIPS could be used to detect early stages of intracranial swelling, hyperemia, venous pooling, hemorrhage, ischemia, blood flow rate changes or other biologic changes affecting the tissue's bioimpedance.” [0160]).

Regarding claim 9, Wyeth discloses a printed circuit board (PCB) wherein the RF loop coil comprises a printed circuit disposed on the PCB (“a single loop 250 of buried strip line may be sandwiched between two grounded planes in a printed circuit board.” [0068]; see also, [0040], [0070], [0075], [0085], [0117], [0122], [0144]).

Regarding claim 10, Wyeth discloses the readout electronics comprise at least one of an electric circuit and a microchip disposed on the PCB and the vital sign monitoring device is a unitary planar 

Regarding claim 11, Wyeth discloses the current source comprises an electronic oscillator circuit (“Standard digital phase-lock loop techniques may be used to derive the selectable frequencies from a single stable crystal-controlled clock oscillator. As described above, the digital portions of the synthesizer 110 may be implemented in one of the FPGAs 110 in the processing unit 104.” [0078]).

Regarding claim 15, Wyeth discloses the device further comprises an annular Faraday shield arranged to shield the RF loop coil (“The shielded transmission line may include a first conductor as a shield 251 that at least partially encloses a second conductor. The first conductor or shield 251 may be grounded and may form a faraday cage around the second conductor. The second conductor may provide an output signal responsive to the changing magnetic field, and, due to the faraday cage, the second conductor may be shielded from external electrostatic effects and from capacitive coupling. For example, in one embodiment, a single loop 250 of buried strip line may be sandwiched between two grounded planes in a printed circuit board. A plurality of vias may extend between the two grounded planes, with the spacing of the vias determined by the wavelengths of the electromagnetic field being transmitted and/or received, and the vias together with the two grounded planes forming an effective electrostatic or faraday cage around the buried strip line loop 250.” [0068], [0070]), and wherein the Faraday shield includes at least one opening in which a portion of the radio frequency, RF, loop coil is exposed (“In FIG. 2E, four conductive (e.g., copper) layers 271, 272, 273, 274 may be formed on a printed circuit board as shown, with three layers of dielectric material (not shown in FIG. 2E) coupled between the four conductive layers 271, 272, 273, 274 when stacked vertically. The top and bottom layers 271, 274 may be grounded and thus form an electric shield. Furthermore, small linear breaks 271A, 274 a may be present 

Regarding claim 16, Wyeth discloses the radio frequency, RF, loop coil is a tunable loop coil (“One range of electromagnetic frequencies appropriate for an inductive phase shift measurement based system 100 for brain fluid diagnostics is in the radio frequency (RF) range from about 20 MHz to 300 MHz, although other frequencies may also be used, such as between 1 MHz and 500 MHz, between 3 MHz and 300 MHz, and so forth” [0064]; (“the emitter can emit a single frequency simultaneously with harmonic frequencies, or through the use of multiple frequency generators, for later separation using techniques such as Fast Fourier Transform (FFT). Simultaneous emission of multiple frequencies can be advantageous for noise cancellation, motion rejection and other purposes” [0063]), and
wherein the device further comprises an annular Faraday shield arranged to shield the RF loop coil, and a ground shield annularly disposed about the tunable loop coil (“The shielded transmission line may include a first conductor as a shield 251 that at least partially encloses a second conductor. The first conductor or shield 251 may be grounded and may form a faraday cage around the second conductor. The second conductor may provide an output signal responsive to the changing magnetic field, and, due to the faraday cage, the second conductor may be shielded from external electrostatic effects and from capacitive coupling. For example, in one embodiment, a single loop 250 of buried strip line may be sandwiched between two grounded planes in a printed circuit board. A plurality of vias may extend between the two grounded planes, with the spacing of the vias determined by the wavelengths of the electromagnetic field being transmitted and/or received, and the vias together with the two grounded planes forming an effective electrostatic or faraday cage around the buried strip line loop 250.” [0068], 
wherein the electronic oscillator circuit is configured to oscillate with the tunable coil as frequency determined element at the first frequency and second, different frequency (“Standard digital phase-lock loop techniques may be used to derive the selectable frequencies from a single stable crystal-controlled clock oscillator. As described above, the digital portions of the synthesizer 110 may be implemented in one of the FPGAs 110 in the processing unit 104.” [0078]); and
wherein the readout electronics include at least one processor programmed to:
generate a first amplitude signal from the first frequency (“A variety of signal processing analysis techniques, including frequency domain approaches, such as discrete Fourier transforms (DFT) and Fast Fourier Transforms (FFT) analysis, may be applied to the VIPS measurements to reveal the frequency distribution of the oscillations in cerebral fluids, which derive from the patient's heart rate. These techniques may be applied to the measured VIPS phases and/or magnitude data for multiple radio frequencies, either alone or in combination. Useful combinations for analysis include theoretically and empirically derived formulae that use weighted combinations of VIPS phases and amplitude data to create indicators that correlate with blood volume, cerebrospinal fluids, edema, or other relevant fluid 
generate a second amplitude signal (“A variety of signal processing analysis techniques, including frequency domain approaches, such as discrete Fourier transforms (DFT) and Fast Fourier Transforms (FFT) analysis, may be applied to the VIPS measurements to reveal the frequency distribution of the oscillations in cerebral fluids, which derive from the patient's heart rate. These techniques may be applied to the measured VIPS phases and/or magnitude data for multiple radio frequencies, either alone or in combination. Useful combinations for analysis include theoretically and empirically derived formulae that use weighted combinations of VIPS phases and amplitude data to create indicators that correlate with blood volume, cerebrospinal fluids, edema, or other relevant fluid characteristics. When an external cardiac signal is available for correlation, the period and frequency of the cardiac cycle is provided and may be used with processing approaches, such as applying averages, medians, or other statistics to VIPS measurements at each of the measured portions of the cardiac cycle, then calculating the differences between bins to determine the magnitudes of the fluid changes associated with the cardiac cycle” [0131]; “a signal processing algorithms, e.g. FFT, DFT, may be applied by the processing unit 104 and/or computing device (e.g., laptop, desktop, server) to the measured phases, amplitudes, and/or weighted combinations such as the computed indicators that correlate with blood, CSF, etc. In order to determine heart rate (a frequency) and/or amplitudes of fluid changes associated cardiac cycle.” [0167]; “One formula, B(p(f1), a(f2)), may be empirically derived which is strongly correlated with intracranial blood 
combine the phase shift signal with the first amplitude signal to generate a first combined signal (“One formula, B(p(f1), a(f2)), may be empirically derived which is strongly correlated with intracranial blood volume. In the present example, the formula B, is a function of phase shift (p) at a particular frequency (f1) and attenuation (a) at the same or another frequency f(2).” [0150]);
combine the phase shift signal with the second amplitude signal to generate a second combined signal (“One formula, B(p(f1), a(f2)), may be empirically derived which is strongly correlated with intracranial blood volume. In the present example, the formula B, is a function of phase shift (p) at a particular frequency (f1) and attenuation (a) at the same or another frequency f(2).” [0150]); and
derive at least one vital sign parameter from at least one of the first and second combined signals (“One formula, B(p(f1), a(f2)), may be empirically derived which is strongly correlated with intracranial blood volume. In the present example, the formula B, is a function of phase shift (p) at a particular frequency (f1) and attenuation (a) at the same or another frequency f(2).” [0150]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6, 12-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wyeth as applied to claims 1, 2, and 16, respectively above, and further in view of Iyer et al. (“Concurrent dual-band RF system for human respiration rate and heartbeat detection” 2013), hereinafter “Iyer.”

Regarding claim 3, Wyeth discloses the at least one signal component of the electrical response at the second frequency includes a loop impedance phase shift signal component at the second frequency (“During monitoring, the phase shift angle versus frequency data is collected from the USB interface and appropriate status and alert methods are applied to the data. The clinician may be informed if additional actions or emergency responses are indicated. The phase shift versus frequency data and additional status information is logged in the laptop 102 for later reference.” [0033]; “Multiple frequencies may thus be emitted from the transmitter 120 and subsequent phase shifts calculated... In an alternate embodiment, the emitter can emit a single frequency simultaneously with harmonic frequencies, or through the use of multiple frequency generators, for later separation using techniques such as Fast Fourier Transform (FFT). Simultaneous emission of multiple frequencies can be advantageous for noise cancellation, motion rejection and other purposes.” [0063]; “As mentioned above, the diagnostic system 100 collects phase shift data for transmitted time-varying magnetic fields at multiple frequencies because the phase shifts contributed by various tissue types and body fluids may vary with frequency.” [0078]; “Regardless of whether pipelining is used, the process of using different transmit frequencies may be repeated for any number of transmit frequencies with a desired spectral frequency scan, and may also be repeated for one or more frequencies within the spectral scan. The calculated phase shifts for each frequency may be transferred to the laptop 102 directly from the phase shift measurement FPGA 114 in some examples.” [0088]; “The phase shifts at different frequencies may vary with different fluid changes, as described, for example, U.S. Pat. No. 7,638,341, which is hereby incorporated by reference in its entirety for all purposes. Certain patterns of phase shift may be correlated with certain clinical conditions. For example, a condition such as bleeding or edema may be evidenced by an increase in phase angle at one frequency, with a concurrent decrease at a different frequency. Using ratios of phase shifts at different frequencies 
However, Wyeth may not explictly disclose the heart rate is derived from both the magnitude signal component at the first frequency and a signal produced by high pass filtering the phase shift signal component at the second frequency.
However, in the same field of endeavor of RF detection of vital signs, Iyer teaches the heart rate is derived from both the magnitude signal component at the first frequency and a signal produced by high pass filtering the phase shift signal component at the second frequency (“The RF system for measurement of heartbeat and respiration rate consists of dualband subsystems. The received signal is composed of the carrier frequency and the information regarding the heartbeats and respiration. The required information (i.e. information 1 and 2) at two bands can be retrieved with the help of two wideband mixers and a dualband local oscillator (LO) along with proper signal processing.” P. 187; Fig. 1 demonstrates that the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wyeth’s disclosure of using the combination of phase shift and magnitude signals between frequencies to determine vital sign information from a subject with Iyer’s teaching of high pass filtering the return signal to separate the high frequency signal from the low frequency signal and using the combination of the high frequency signal and the low frequency signal to generate a heart rate to achieve the predictable result of enhancing overall system performance by combining the data from various frequencies to minimize noise while maximizing sensitivity wherein 

Regarding claim 4, Wyeth may not explictly disclose the vital sign data includes a respiration rate derived from the at least one signal component of the electrical response at the second frequency.
However, in the same field of endeavor of RF detection of vital signs, Iyer teaches the vital sign data includes a respiration rate derived from the at least one signal component of the electrical response at the second frequency (“The RF system for measurement of heartbeat and respiration rate consists of dualband subsystems. The received signal is composed of the carrier frequency and the information regarding the heartbeats and respiration. The required information (i.e. information 1 and 2) at two bands can be retrieved with the help of two wideband mixers and a dualband local oscillator (LO) along with proper signal processing.” P. 187; “A multi-band system employs different RF frequencies. Higher frequencies allow signal detection with very minute variations but at the cost of increased noise. On the other hand, lower frequencies minimizes the noise but with decreased detection sensitivity.” P. 186; “According to [6], the received signal Sref(t) can be approximated as: [Equation 2] where,… [4π.x(t)/λ] is the phase-shift due to chest movement of the human subject.” P. 187; “This RF system aims at monitoring the heartbeat and the respiration of a human subject. For this intention, it is required to measure the rate of phase change in the reflected wave from the chest and the heart wall of the human being.” P. 188; “Real time readings of heartbeats and respiration rates from VNA are captured and processed through a MatLab program. The sampling frequency is kept at 3.2-Hz as the maximum frequency of heartbeat can be of 1.5-Hz. Fig. 8 shows the measured phase variation information. The phase information in forward transfer gain, S21, is captured from VNA. This gives the required phase variation frequencies. These frequencies can be interpreted as the heartbeat and respiration rate. FT and WT is applied on these signals to detect the desired frequency components of the heartbeat and the respiration rate.” P. 191).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wyeth’s disclosure of using the combination of phase shift and 

Regarding claim 5, Wyeth discloses the at least one signal component of the electrical response at the second frequency includes a magnitude signal component at the second frequency (“A variety of signal processing analysis techniques, including frequency domain approaches, such as discrete Fourier transforms (DFT) and Fast Fourier Transforms (FFT) analysis, may be applied to the VIPS measurements to reveal the frequency distribution of the oscillations in cerebral fluids, which derive from the patient's heart rate. These techniques may be applied to the measured VIPS phases and/or magnitude data for multiple radio frequencies, either alone or in combination. Useful combinations for analysis include theoretically and empirically derived formulae that use weighted combinations of VIPS phases and amplitude data to create indicators that correlate with blood volume, cerebrospinal fluids, edema, or other relevant fluid characteristics. When an external cardiac signal is available for correlation, the period and frequency of the cardiac cycle is provided and may be used with processing approaches, such as applying averages, medians, or other statistics to VIPS measurements at each of the measured portions of the cardiac cycle, then calculating the differences between bins to determine the magnitudes of the fluid changes associated with the cardiac cycle” [0131]; “a signal processing algorithms, e.g. FFT, DFT, may be applied by the processing unit 104 and/or computing device (e.g., laptop, desktop, server) to the measured phases, amplitudes, and/or weighted combinations such as the computed indicators that correlate with blood, CSF, etc. In order to determine heart rate (a frequency) and/or amplitudes of fluid changes associated cardiac cycle.” [0167]; “One formula, B(p(f1), a(f2)), may be empirically derived which is strongly correlated with intracranial blood volume. In the present example, the formula B, is a 
However, Wyeth may not explictly disclose the respiration rate is derived from at least the magnitude signal component at the second frequency.
However, in the same field of endeavor of RF detection of vital signs, Iyer teaches the respiration rate is derived from at least the magnitude signal component at the second frequency (“The RF system for measurement of heartbeat and respiration rate consists of dualband subsystems. The received signal is composed of the carrier frequency and the information regarding the heartbeats and respiration. The required information (i.e. information 1 and 2) at two bands can be retrieved with the help of two wideband mixers and a dualband local oscillator (LO) along with proper signal processing.” P. 187; “A multi-band system employs different RF frequencies. Higher frequencies allow signal detection with very minute variations but at the cost of increased noise. On the other hand, lower frequencies minimizes the noise but with decreased detection sensitivity.” P. 186; “According to [6], the received signal Sref(t) can be approximated as: [Equation 2] where,… [4π.x(t)/λ] is the phase-shift due to chest movement of the human subject.” P. 187; “This RF system aims at monitoring the heartbeat and the respiration of a human subject. For this intention, it is required to measure the rate of phase change in the reflected wave from the chest and the heart wall of the human being.” P. 188; “Real time readings of heartbeats and respiration rates from VNA are captured and processed through a MatLab program. The sampling frequency is kept at 3.2-Hz as the maximum frequency of heartbeat can be of 1.5-Hz. Fig. 8 shows the measured phase variation information. The phase information in forward transfer gain, S21, is captured from VNA. This gives the required phase variation frequencies. These frequencies can be interpreted as the heartbeat and respiration rate. FT and WT is applied on these signals to detect the desired frequency components of the heartbeat and the respiration rate.” P. 191).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wyeth’s disclosure of using the combination of phase shift and magnitude signals between frequencies to determine vital sign information from a subject with Iyer’s 

Regarding claim 6, Wyeth discloses the at least one signal component of the electrical response at the second frequency includes a phase shift signal component at the second frequency (“During monitoring, the phase shift angle versus frequency data is collected from the USB interface and appropriate status and alert methods are applied to the data. The clinician may be informed if additional actions or emergency responses are indicated. The phase shift versus frequency data and additional status information is logged in the laptop 102 for later reference.” [0033]; “Multiple frequencies may thus be emitted from the transmitter 120 and subsequent phase shifts calculated... In an alternate embodiment, the emitter can emit a single frequency simultaneously with harmonic frequencies, or through the use of multiple frequency generators, for later separation using techniques such as Fast Fourier Transform (FFT). Simultaneous emission of multiple frequencies can be advantageous for noise cancellation, motion rejection and other purposes.” [0063]; “As mentioned above, the diagnostic system 100 collects phase shift data for transmitted time-varying magnetic fields at multiple frequencies because the phase shifts contributed by various tissue types and body fluids may vary with frequency.” [0078]; “Regardless of whether pipelining is used, the process of using different transmit frequencies may be repeated for any number of transmit frequencies with a desired spectral frequency scan, and may also be repeated for one or more frequencies within the spectral scan. The calculated phase shifts for each frequency may be transferred to the laptop 102 directly from the phase shift measurement FPGA 114 in some examples.” [0088]; “The phase shifts at different frequencies may vary with different fluid changes, as described, for example, U.S. Pat. No. 7,638,341, which is hereby incorporated by reference in its entirety for all purposes. Certain patterns of phase shift may be correlated with certain clinical conditions. For example, a 
However, Wyeth may not explictly disclose the respiration rate is derived by operations including at least low pass filtering the phase shift signal component at the second frequency.
However, in the same field of endeavor of RF detection of vital signs, Iyer teaches the respiration rate is derived by operations including at least low pass filtering the phase shift signal component at the second frequency (“The RF system for measurement of heartbeat and respiration rate consists of dualband subsystems. The received signal is composed of the carrier frequency and the information regarding the heartbeats and respiration. The required information (i.e. information 1 and 2) at two bands can be retrieved with the help of two wideband mixers and a dualband local oscillator (LO) along with proper 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wyeth’s disclosure of using the combination of phase shift and magnitude signals between frequencies to determine vital sign information from a subject with Iyer’s teaching of low pass filtering the return signal to separate the low frequency signal from the high frequency signal and using the combination of the high frequency signal and the low frequency signal to generate a heart rate to achieve the predictable result of enhancing overall system performance by 

Regarding claim 12, while Wyeth discloses a display (“The program generates a graphical user interface (GUI) that is displayed on the screen of the laptop 102.” [0030]), Wyeth may not explictly disclose that the display is configured to display the derived at least one vital sign parameter.
However, in the same field of endeavor of RF detection of vital signs, Iyer teaches the display is configured to display the derived at least one vital sign parameter (Fig. 11 demonstrates the display of the heart rate and respiration rate).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wyeth’s disclosure of a display with Iyer’s teaching of displaying heart rate and respiration rate information to achieve the predictable result of providing the user an intuitive means to view the output heart rate and respiration rate and to verify the “sanity” of the algorithms output compared to expected ranges for heart rate and respiration rate. 

Regarding claim 13, while Wyeth discloses the first frequency is less than or equal to 500 MHz (“One range of electromagnetic frequencies appropriate for an inductive phase shift measurement based system 100 for brain fluid diagnostics is in the radio frequency (RF) range from about 20 MHz to 300 MHz, although other frequencies may also be used, such as between 1 MHz and 500 MHz, between 3 MHz and 300 MHz, and so forth” [0064]), Wyeth may not explictly disclose the second frequency is at least one gigahertz.
However, in the same field of endeavor of RF detection of vital signs, Iyer teaches the second frequency is at least one gigahertz (“The vital signs are captured by a concurrent dual-band measurement setup operating at 2.4/5.2Ghz band.” Abstract).


Regarding claim 17, Wyeth may not explictly disclose the at least on processor is further programmed to:
derive a heart rate signal from the first combined signal; and
derive at least one of a breathing rate signal and a breathing depth signal from the second combined signal.
However, in the same field of endeavor of RF detection of vital signs, Iyer teaches to derive a heart rate signal from the first combined signal (“The RF system for measurement of heartbeat and respiration rate consists of dualband subsystems. The received signal is composed of the carrier frequency and the information regarding the heartbeats and respiration. The required information (i.e. information 1 and 2) at two bands can be retrieved with the help of two wideband mixers and a dualband local oscillator (LO) along with proper signal processing.” P. 187; “A multi-band system employs different RF frequencies. Higher frequencies allow signal detection with very minute variations but at the cost of increased noise. On the other hand, lower frequencies minimizes the noise but with decreased detection sensitivity.” P. 186; “According to [6], the received signal Sref(t) can be approximated as: [Equation 2] where,… [4π.x(t)/λ] is the phase-shift due to chest movement of the human subject.” P. 187; “This RF system aims at monitoring the heartbeat and the respiration of a human subject. For this intention, it is required to measure the rate of phase change in the reflected wave from the chest and the heart wall of the human being.” P. 188; “Real time readings of heartbeats and respiration rates from VNA are captured and processed through a MatLab program. The sampling frequency is kept at 3.2-Hz as the maximum frequency of heartbeat can be of 1.5-Hz. Fig. 8 shows the measured phase variation information. The phase information in forward transfer gain, S21, is captured from VNA. This gives the required phase 
to derive at least one of a breathing rate signal and a breathing depth signal from the second combined signal (“The RF system for measurement of heartbeat and respiration rate consists of dualband subsystems. The received signal is composed of the carrier frequency and the information regarding the heartbeats and respiration. The required information (i.e. information 1 and 2) at two bands can be retrieved with the help of two wideband mixers and a dualband local oscillator (LO) along with proper signal processing.” P. 187; “A multi-band system employs different RF frequencies. Higher frequencies allow signal detection with very minute variations but at the cost of increased noise. On the other hand, lower frequencies minimizes the noise but with decreased detection sensitivity.” P. 186; “According to [6], the received signal Sref(t) can be approximated as: [Equation 2] where,… [4π.x(t)/λ] is the phase-shift due to chest movement of the human subject.” P. 187; “This RF system aims at monitoring the heartbeat and the respiration of a human subject. For this intention, it is required to measure the rate of phase change in the reflected wave from the chest and the heart wall of the human being.” P. 188; “Real time readings of heartbeats and respiration rates from VNA are captured and processed through a MatLab program. The sampling frequency is kept at 3.2-Hz as the maximum frequency of heartbeat can be of 1.5-Hz. Fig. 8 shows the measured phase variation information. The phase information in forward transfer gain, S21, is captured from VNA. This gives the required phase variation frequencies. These frequencies can be interpreted as the heartbeat and respiration rate. FT and WT is applied on these signals to detect the desired frequency components of the heartbeat and the respiration rate.” P. 191; “Further, to precisely estimate the respiration rate and heartbeats, correlation between the spectrums obtained from both bands, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wyeth’s disclosure of using the combination of phase shift and magnitude signals between frequencies to determine vital sign information from a subject with Iyer’s teaching of using the combination of the high frequency signal and the low frequency signal to generate a heart rate to achieve the predictable result of enhancing overall system performance by combining the data from various frequencies to minimize noise while maximizing sensitivity wherein higher frequencies are more sensitive but are more noisy and lower frequencies are less sensitive but are less noisy. Iyer, P. 186. 

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Wyeth or, in the alternative, under 35 U.S.C. 103 as obvious over Wyeth in further view of Steffen et al. (“Mobile noncontact monitoring of heart and lung activity” 2007), hereinafter “Steffen.”

Regarding claim 8, Wyeth discloses the readout electronics are programmed to measure the electrical response by at least one of measuring eddy current-induced magnetic fields in the RF loop coil and eddy-current induced conductivity in the RF loop coil (“When activated, the first transmission module transmits a first time varying magnetic field through the tissue of the patient, and the second and third transmission modules receive first and second versions, respectively, of the first magnetic field and transmit a first received magnetic field data corresponding to the first and second versions to the processing element. The processing element provides transmission data corresponding to the first received magnetic field data to the wireless networking interface, which in turn transmits the transmission data wirelessly to the external computing device.” [0008]; “One FPGA 110 may synthesize a time-
In the alternative, Wyeth may not explictly disclose the readout electronics are programmed to measure the electrical response by at least one of measuring eddy current-induced magnetic fields in the RF loop coil and eddy-current induced conductivity in the RF loop coil.
However, in the same field of endeavor of RF detection of vital signs, Steffen teaches the readout electronics are programmed to measure the electrical response by at least one of measuring eddy current-induced magnetic fields in the RF loop coil and eddy-current induced conductivity in the RF loop coil (“Thus, the volume change of the heart changes the eddy-current distribution leading to a re-induced magnetic field coupling back into the excitation coil, as visualized in Fig. 5. This results in an additional voltage inducted into the coil. Due to the double induction and thus double derivation, the corresponding 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wyeth’s disclosure of readout A/D converters and FPGAs with Steffen’s teaching of a readout capacitor to measure impedance changes due to induced changes to the magnetic field from the eddy current to achieve the predictable result of providing a simple means by which to monitor volume changes in the subject due to heart and respiratory motion. Steffen, 1) Monitoring of the Isolated Heart Activity P.253.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wyeth as applied to claim 1 above, and further in view of Steffen.

Regarding claim 14, while Wyeth discloses the readout electronics being configured to measure an impedance value of the RF coil at each of first and second frequencies (“image the biological impedance of a patient's brain” [0039]; “the FFT for each of the transmitter and receiver time domain 
However, in the same field of endeavor of RF detection of vital signs, Steffen teaches the readout electronics include a capacitor operably disposed on a portion of the RF coil, the capacitor being configured to measure an impedance value of the RF coil (“In order to keep the measurements simple, the ratio between re-induced voltage and excitation current was not measured directly. Instead an LC-oscillator-based approach was employed. Based on these calculation a measurement setup was build, which does not directly measure the re-induced voltage, instead, fixed capacitors (33 pF) and a feedback stage are added to form an LC-oscillator. The resulting schematic is shown in Fig. 6. The oscilator is realized as a 180 phaseshift element in configuration, which is placed in the feedback loop of an inverting amplifier. The resulting frequency is feed to a 4:1 predevider (74HC93) which allows to stay within the counting frequency limits of the Texas Instruments MSP430F149 Microcontroller.” 1) Monitoring of the Isolated Heart Activity P.253; see also Fig. 6 demonstrating capacitors employed in the coil system to measure the re-induced magnetic field coupling).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wyeth’s disclosure of readout A/D converters and FPGAs with Steffen’s teaching of a readout capacitor to achieve the predictable result of providing a simple means by .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu et al. (U.S. Pub. No. 2017/0172425 and U.S. Pub. No. 2018/0235481) disclose vital sign monitoring devices for measuring the heart and respiratory rate using a tunable radio frequency, RF, loop coil combined with an electronic oscillator circuit.
Waffen-Schmidt et al. (WO2006/111877) discloses a vital sign monitoring device for measuring the heart and respiratory rate using a radio frequency, RF, loop coil combined with an electronic oscillator circuit and a Faraday and ground shield.
Reining et al. (U.S. Pub. No. 6,359,449) discloses a vital sign monitoring device for measuring the heart and respiratory rate using a radio frequency, RF, loop coil combined with an electronic oscillator circuit.
Sarhan et al. (U.S. Pub. No. 2017/0042437) discloses a vital sign monitoring device for measuring the heart and respiratory rate using a radio frequency, RF, loop coil combined with an electronic oscillator circuit.
Driesel et al. (U.S. Pub. No. 2014/0197832) discloses a vital sign monitoring device using a tunable radio frequency, RF, loop coil combined with an electronic oscillator circuit.
Iyer et al. (“Reconfigurable multiband concurrent RF system for non-invasive human vital sign detection” 2014 and “Contactless detection and analysis of human vital signs using concurrent dual-band RF system” 2013) disclose vital sign monitoring devices for measuring the heart and respiratory rate using a tunable radio frequency, RF, loop coil combined with an electronic oscillator circuit.
Cordes et al. (“A full digital magnetic induction measurement device for non-contact vital parameter monitoring (MONTOS)” 2012) discloses vital sign monitoring devices for measuring the heart 
Liebold et al. (“Contact-less human vital sign monitoring with a 12 channel synchronous parallel processing magnetic impedance measurement system” 2009) discloses vital sign monitoring devices for measuring the heart and respiratory rate using radio frequency, RF, loop coil combined with an electronic oscillator circuit at a plurality of frequencies.
Teichmann et al. (“Respiration monitoring based on magnetic induction using a single coil” 2010) discloses vital sign monitoring devices for measuring the heart and respiratory rate using a radio frequency, RF, loop coil combined with an electronic oscillator circuit.
Steffen et al. (“Multichannel simultaneous magnetic induction measurement system (MUSIMITOS)” 2008) discloses vital sign monitoring devices for measuring the heart and respiratory rate using radio frequency, RF, loop coils combined with an electronic oscillator circuit at a plurality of frequencies.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793